Teche Holding Company Earns $0.72 per share for Second Quarter And $1.59 for Fiscal 2011 Year to Date NEW IBERIA, LA – NYSE-AMEX:TSH - Patrick Little, President and CEO of Teche Holding Company, holding company for Teche Federal Bank, today reported on earnings for the Company for the quarter ended March 31, 2011, the second quarter of fiscal 2011. Earnings for the quarter ended March 31, 2011 amounted to $1.5 million, or $0.72 per diluted share, compared to $1.7 million, or $0.80 per diluted share for the same quarter in fiscal 2010, a decrease of $0.08 per diluted share, or 10.0%. Earnings for the six month period ended March 31, 2011 amounted to $3.3 million, or $1.59 per diluted share, compared to $3.4 million or $1.62 per diluted share, for the same period in fiscal 2010, a decrease of $0.03 per diluted share, or 1.9%.For the same period in FY 2009, diluted EPS amounted to $1.61. “Our decrease in earnings this quarter was due to a slight compression in margin, a slight decrease in non-interest income, and a seasonal increase in non-interest expense,” said Little.“On the other hand, our fiscal year-to-date earnings remained steady,” said Little, “due in part to our very strong earnings in the first quarter, and our strong asset quality which has kept our credit-related costs under control.” “Total assets increased 3.8% this quarter and this was driven by increases in our low-cost SmartGrowth deposits,” said Little.“This has led to an increase in cash which in turn has lowered our yield on earning assets,” said Little.“We intend to remedy this pretty quickly.” The Company reported the following key achievements: · SmartGrowth Deposits increased $27.6 million, or 6.7% as compared to the linked quarter and 11.0% compared to a year ago. SmartGrowth Deposits amounted to 71.8% of total deposits, compared to 70.5% at December 31, 2010 and 67.3% a year ago. · Total Deposits increased $27.5 million, or 4.7% compared to the linked quarter and 4.1% compared to a year ago. · Checking Account Balances increased 3.8% compared to the linked quarter and 9.1% compared to March 31, 2010. · The Average yield on all deposits was 0.94% compared to 1.01% for the linked quarter and 1.26% a year ago. · Total Assets increased to $782.2 million, an increase of $28.5 million for the linked quarter, or 3.8%. Page 1 of 15 · Net Interest Margin remains high at 4.25%. · All capital measures continue to remain strong. · Tangible book value per share increased to a record $35.47. · The ratio of allowance for loan losses to loans increased to a strong 1.78%. · Net Charge Offs remained low for the linked quarters and the past year. · The Company increased the quarterly dividend to $0.36 per share compared to $0.355 per share for the quarter ended March 31, 2010, an increase of 1.4%. Capital Dollars in Thousands Mar ‘11 Dec ‘10 Sep '10 Jun '10 Mar '10 Stockholders’ Equity $ Ratio of Equity to Assets % Tangible Equity Ratio % Total Risk-Based Capital Ratio % Book Value per Common Share $ Tangible Book Value Per CommonShare $ “Our consistent increase in tangible book value per share is a strong demonstration that we have been growing capital through earnings,” said Little.“Even with our growth in assets this quarter, we still maintain nice capital ratios.” Asset Quality Non-performing assets remained fairly stable at $17.3 million, or 2.22% of total assets, at March 31, 2011, compared to $17.1 million, or 2.27% of total assets at December 31, 2010. Non-performing assets consist of non-accrual loans, accruing loans 90 days or more past due and other real estate owned. The following table sets forth asset quality ratios for each of the past five quarters: Mar ‘11 Dec ‘10 Sep '10 Jun '10 Mar '10 Net Charge-offs/Average Loans 0.09% 0.08% 0.08% 0.05% 0.07% ALLL/NPLs 68.32% 66.36% 63.92% 59.29% 52.18% ALLL/NPAs 60.29% 58.11% 59.02% 53.62% 47.76% ALLL/Loans 1.78% 1.68% 1.55% 1.48% 1.37% Non-Accrual Loans/Loans (Net of specific reserves) 1.92% 1.91% 2.08% 1.96% 2.05% NPAs/Assets (Net of specific reserves) 1.85% 1.96% 1.88% 1.87% 2.00% Net charge-offs for the quarter were $0.5 million, or 0.09% of average loans, compared to $0.4 million or 0.07% of average loans for the same period a year ago.For the last twelve months, net charge offs were $1.8 million or 0.30% of average loans, compared to $2.2 million or 0.36% of loans for the previous twelve months. The allowance for loan losses was 1.78% of total loans, or $10.5 million, at March 31, 2011 compared to 1.37% of total loans, or $8.2 million at March 31, 2010 and 1.68% of total loans, or $9.9 million at December 31, 2010 Page 2 of 15 The following table sets forth the allowance for loan loss activity for each of the past 5 quarters. (in 000's) Mar ‘11 Dec ‘10 Sep '10 Jun '10 Mar '10 Beginning ALLL $ Provision for Loan Losses Net Charge-offs Ending ALLL $ During the quarter the Company recorded a loan loss provision of $1.0 million primarily due to charge-offs and to a residential real estate development in reorganization. Net Interest Income (In 000’s) Mar ‘11 Dec ‘10 Sep ‘10 Jun ‘10 Mar ‘10 Interest Income $ Interest Expense Net Interest Income $ Net interest income for the three months ended March 31, 2011 amounted to $7.37 million compared to $7.43 million for the quarter ended March 31, 2010, a decrease of 0.8%, or $61,000 primarily due to a decrease in average rates earned and the average balance of the loan portfolio, offset somewhat by a decrease in the average rates paid on deposits. Net Interest Margin and Spread Mar ‘11 Dec '10 Sep '10 Jun '10 Mar '10 Yield on Earning Assets 5.61% 5.75% 5.84% 5.87% 5.99% Cost of Interest Bearing Liabilities 1.57% 1.69% 1.79% 1.93% 1.91% Spread 4.04% 4.06% 4.05% 3.94% 4.08% Net Interest Margin 4.25% 4.29% 4.27% 4.18% 4.29% Net interest margin amounted to 4.25% for the three-month period ended March 31, 2011; compared to 4.29% for the three-months ended March 31, 2010.The decrease was primarily due to a decrease in interest on loans and securities combined with an increase in cash balances, offset somewhat by a decrease in interest paid on deposits and borrowings. Spread amounted to 4.04% for the three month period ended March 31, 2011, compared to 4.08% for the same period in the previous year.Compared to the same quarter last year, average yield on earnings assets decreased 38 basis points from 5.99% to 5.61%, while average cost of funds decreased 34 basis points from 1.91% to 1.57%. The average yield on loans decreased from 6.40% for the quarter ended March 31, 2010 to 6.17% for the quarter ended March 31, 2011 as the loan portfolio adjusted to lower market interest rates.Similarly, cost of interest bearing deposits decreased from 1.42% for the quarter ended March 31, 2010 to 1.08% for the quarter ended March 31, 2011. Page 3 of 15 “The reduction in both the yield on earning assets and the cost of interest bearing liabilities was affected by the increase in SmartGrowth deposits,” said Little.“The increase in SmartGrowth deposits increased overall deposits, which led to a decrease in our cost of interest bearing liabilities.This also resulted in an increase in cash, thereby reducing our yield on earning assets. The average yield on SmartGrowth deposits is 0.32%, compared to 0.35% for the linked quarter and 0.56% a year ago. Operating Revenue Operating Revenue for the quarter, consisting of net interest income (before provisions for loan losses) plus non-interest income, amounted to $11.2 million, a slight decrease compared to the four preceding quarters. The table below reflects Teche’s operating revenues in millions over the past five quarters: Operating Revenue Mar ‘11 Dec '10 Sep '10 Jun '10 Mar '10 Net Interest Income $ Non-interest Income $ Operating Revenue $ Non-Interest Income Non-interest income decreased slightly to $3.8 million for the quarter compared to $4.0 million in the linked quarter and $4.0 million a year ago.This amounted to 2.02% of average assets for the quarter, compared to 2.09% for the linked quarter and 2.08% a year ago.Deposit fees comprised 90.5% of non-interest income for the quarter, compared to 89.5% for the linked quarter and 90.2% a year ago. Non-interest income amounted to 34.2% of operating income for the quarter ended March 31, 2011, compared to 34.7% for the three months ended March 31, 2010 and to 34.7% for the linked quarter. Non-Interest Expense For the quarter, non-interest expense was $7.9 million or 4.17% of average assets, compared to the linked quarter of $7.6 million or 3.99% of average assets, an increase of 4.4%, primarily due to an increase in compensation and occupancy expense.Compared to the same quarter in fiscal 2010, non-interest expense decreased $62,000 or 0.8%. Net Income Since 2003, the Company has increased dividends for eight consecutive years and on March 31, 2011 paid a $0.36 per share quarterly dividend, its sixty-third consecutive.Based on the closing price of the Company’s common stock on March 31, 2011 of $36.39, the annualized dividend yield was 4.0%. (In 000’s) Mar ‘11 Dec ‘10 Sep '10 Jun '10 Mar'10 Last twelve months Previous twelve months Net Income $ Dividends Declared Per Share $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Annualized Return on Avg. Assets % Annualized Return on Avg. Equity % Annualized Return on Avg. TangibleEquity % Page 4 of 15 Loans (In 000’s) Mar ‘11 Dec ‘10 Sep '10 Jun '10 Mar '10 SmartGrowth Loans Consumer $ Commercial Home Equity SmartMortgages Total SmartGrowth Loans Mortgage Loans (owner occupiedconforming) Total Loans $ Gross loans receivable decreased to $588.2 million at March 31, 2011, from $593.7 million at December 31, 2010 and $600.5 million at March 31, 2010, representing a linked quarter decrease of $5.6 million, or 0.9% and a twelve month decrease of $12.4 million or 2.1%.SmartGrowth Loans, consisting of commercial loans, home equity loans, SmartMortgage loans and consumer loans, were $467.0 million, or 77.6% of total loans at March 31, 2011, compared to $461.5 million, or 77.7% at December 31, 2010 and $456.4 million at March 31, 2010, for a three month decrease of $5.1 million, or 1.1% and a twelve month decrease of $10.6 million, or 2.3%. Commercial loan balances at March 31, 2011 amounted to $207.5 million, compared to $208.8 million at December 31, 2010 and $212.5 million at March 31, 2010, for a three month decrease of $1.3 million or 0.6% and a twelve month decrease of $5.0 million, or 2.3%.Consumer loan balances at March 31, 2011 amounted to $109.1million, compared to $111.1 million at December 31, 2010 and $110.4 million at March 31, 2010, a linked quarter decrease of $2.0 million, or 1.8%. Deposits (In 000’s) Mar ‘11 Dec ‘10 Sep '10 Jun '10 Mar '10 SmartGrowth Deposits Checking $ Money Market Savings Total SmartGrowth Deposits $ Time Deposits Total Deposits $ “Our SmartGrowth deposits increased both on a linked-quarter basis and over the past year and our cost of interest bearing liabilities decreased by 34 basis points,” said Little.“This is consistent with our long-term SmartGrowth strategy.” Three Month Growth.Total deposits increased to $610.9 million at March 30, 2011, from $583.4 million at December 30, 2010, a linked quarter increase of $27.5 million or 4.7%. The Company’s SmartGrowth Deposit Accounts, consisting of checking accounts, money market accounts, and savings accounts, had solid growth. Total SmartGrowth Deposits increased $27.6 million to $438.7 million or 6.7% at March 31, 2011, from $411.1 million at December 31, 2010. Checking account balances at March 31, 2011 increased $7.0 million, or 3.8%, to $193.2 million from $186.2 million at December 31, 2010. Page 5 of 15 Twelve Month Growth. Total Deposits increased to $610.9 million at March 31, 2011, from $586.7 million at March 31, 2010, a twelve month increase of $24.2 million, or 4.1%.Total SmartGrowth Deposits increased $43.5 million, or 11.0% from $395.2 million at March 31, 2010. SmartGrowth Deposits amounted to 71.8% of total deposits as of March 31, 2011 compared to 67.3% at March 31, 2010. Checking account balances at March 31, 2011 increased 9.1% or $16.1 million in the past 12 months. Checking account balances now account for 31.6% of total deposits compared to 30.2% at March 31, 2010. Teche Holding Company is the parent company of Teche Federal Bank, which operates nineteen offices in South Louisiana and serves over 60,000 customers.Teche Federal Bank is the fourth largest publicly owned bank based in Louisiana with over $782 million in assets. Deposits at Teche Federal Bank are insured up to the legal maximum amount by the Federal Deposit Insurance Corporation (FDIC).Teche Holding Company’s common stock is traded under the symbol “TSH” on the NYSE AMEX. Statements contained in this news release, which are not historical facts, are forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.Such forward-looking statements are subject to risks and uncertainties which could cause actual results to differ materially from those currently anticipated due to a number of factors, which include, but are not limited to, factors discussed in documents filed by Teche Holding Company with the Securities and Exchange Commission from time to time.The Company does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Company. Page 6 of 15 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Statements of Income (UNAUDITED) THREE MONTHS ENDED Mar. Dec. Sep. Jun. Mar. Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non Interest Income Non Interest Expense Income Before Gain on Securities and Sale of Loans Gain(Loss) on Securities 8 ) (8
